Case 0:18-cv-62058-BB Document 65 Entered on FLSD Docket 10/21/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                            CASE NO.: 0:18-cv-62058-BB

   LAWANDA JOHNSON,
                                                           JURY TRIAL DEMANDED
                 Plaintiff,

   vs.

   CAPITAL ONE SERVICES, LLC

             Defendant.
 ________________________________________/


                                 NOTICE OF SETTLEMENT

         Plaintiff, LAWANDA JOHNSON, and Defendant, CAPITAL ONE BANK, N.A. by and

 through the undersigned counsel, pursuant to Southern District of Florida Local Rule 16.4 hereby

 notify this Court that on October 21, 2019, the parties reached an agreement to settle the entire

 case.



 THIS NOTICE IS JOINTLY SUBMITTED BY:



  /s/ Gregory Light                                  /s/ Daniel JT. McKenna
 Gregory Light, Esq.                                 Daniel JT, McKenna, Esq.
  LIGHT & GONZALEZ, PLLC                             Attorney for Capital One Bank, N.A.
 8751 W. Broward Blvd. #209
  Plantation, FL 33324
  Attorney for Lawanda Johnson
Case 0:18-cv-62058-BB Document 65 Entered on FLSD Docket 10/21/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served via the Southern

 District of Florida/ECF, an electronic filing system on October 21, 2019, on all counsel or parties

 of record on the Service List below.




                                              /s/ Gregory Light_______________________
                                              GREGORY LIGHT, ESQ.
                                              Florida Bar No.: 120907




                                         SERVICE LIST


   Jenny N. Perkins, Esq.
   Daniel JT McKenna, Esq.
   Ballard Spahr, LLP
   1735 Market Street, 51st Floor
   Philadelphia, PA 19103
   perkinsj@ballardspahr.com
   mckennad@ballardspahr.com
   Telephone: (215) 864-8378
   Attorneys For Capital One Bank, N.A.
